NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 09-3542
                                 ___________

                             M.R. MIKKILINENI

                                       v.

               GIBSON-THOMAS ENGINEERING COMPANY;
              EDWARD SCHMITT; MARK GERA; MCDONALD,
                SNYDER AND LIGHTCAP; JOHN P. MERLO;
                 BANK OF AMERICA; GARY P. CARUSO;
                 COMMONWEALTH OF PENNSYLVANIA

                 ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                         (D.C. Civ. No. 09-cv-01026)
                 District Judge: Honorable Arthur J. Schwab
                 ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               May 11, 2010
          Before: SLOVITER, CHAGARES and WEIS, Circuit Judges
                        (Opinion filed: May 12, 2010)

                                 ___________

                                  OPINION
                                 ___________

PER CURIAM.

         Appellant M.R. Mikkilineni initiated a pro se civil action in United States

                                        1
District Court for the District of Columbia against Gibson-Thomas Engineering Company

(“GTE”) and two of its employees, Edward Schmitt and Mark Gera, among others. After

the action was transferred to the Western District of Pennsylvania and docketed at D.C.

Civ. No. 04-cv-00491, the District Court dismissed the complaint sua sponte in an order

entered on April 21, 2004. The court reasoned that Mikkilineni had previously been

determined to have engaged in vexatious litigation against the named defendants, and that

the instant complaint contained claims identical to those previously litigated.1 The

complaint was wholly insubstantial, frivolous, and completely devoid of merit, and thus

the District Court dismissed it for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1). See Oneida Indian Nation of N.Y. v. Oneida County,

N.Y., 414 U.S. 661, 666 (1974) (some federal questions are “so insubstantial,

implausible, foreclosed by prior decisions of this Court, or otherwise completely devoid

of merit as not to involve a federal controversy within the jurisdiction of the District

Court”). The District Court directed the Clerk not to accept any other pro se complaints

from Mikkilineni unless he obtained prior authorization from the court. Mikkilineni filed

a response to the court’s order but he did not file a notice of appeal.

              On April 9, 2009, Mikkilineni filed a Rule 60(b) motion in D.C. Civ. No.

04-cv-00491, which the District Court denied in an order entered on April 13, 2009. On




   1
     The District Court noted that Mikkilineni had filed over 100 cases in courts
throughout the land.

                                              2
May 11, 2009, Mikkilineni filed a motion for reconsideration of that order, which the

District Court also denied. Mikkilineni has separately appealed the April 13, 2009 order

of the District Court denying his Rule 60(b) motion, see C.A. No. 09-2434. On June 23,

2009, Mikkilineni filed an application for leave to file a complaint with new causes of

action and additional parties. After GTE filed a response asserting that the proposed

action was related to Mikkilineni’s history of vexatious litigation, the District Court, in an

order entered on June 26, 2009, denied the application as an impermissible attempt to

harass GTE and circumvent the court’s previous rulings. Mikkilineni has separately

appealed the June 26, 2009 order of the District Court, see C.A. No. 09-2997.

              Undeterred, on July 19, 2009, Mikkilineni filed a brand new civil rights

action in United States District Court for the District of Columbia against GTE and its

employees, among others. Just as he had in his Rule 60(b) motion, motion for

reconsideration, and application for leave to file a complaint with new causes of action,

Mikkilineni asserted that a bank account he held for a nonprofit at Bank of America had

been attached improperly by GTE in July, 2008 to satisfy a judgment against him in the

amount of $140,000.00. Fearing that Mikkilineni was forum-shopping to avoid the

Western District of Pennsylvania’s injunction, the District of Columbia transferred the

action to the Western District of Pennsylvania.

              GTE then filed a response, asserting that Mikkilineni’s new complaint had

been filed in violation of the District Court’s April 21, 2004 order enjoining him from



                                              3
filing any further litigation without prior authorization from the court. Construed as an

application for leave to file a complaint, it was impermissibly designed to collaterally

attack a valid state court judgment related to Mikkilineni’s history of vexatious litigation.

              In an order entered on August 17, 2009, the District Court concluded that

the complaint, which Mikkilineni originally filed in the District of Columbia, was a

“blatant attempt” to circumvent the court’s prior order enjoining him from filing any

further complaints without prior authorization from the court. Accordingly, the District

Court dismissed the complaint and did not separately construe it as an application for

leave to file a new complaint. Mikkilineni appeals.

              We will affirm. We have jurisdiction under 28 U.S.C. § 1291. Insofar as

the District Court previously enjoined Mikkilineni from filing any further complaints in

the Western District of Pennsylvania unless he obtained prior authorization from the

court, and Mikkilineni filed the instant complaint without seeking leave of court, the

District Court did not err in dismissing the complaint as having been filed in violation of a

valid court order.

              We will affirm the order of the District Court dismissing the complaint as

having been filed in violation the court’s order enjoining Mikkilineni from filing any

further complaints in the Western District of Pennsylvania without leave of court.




                                              4